Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6, 13 and 20 are cancelled. Claims 1-5, 7-12, 14-19 and 21 are pending.
With regards to the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for claims 1, 8 and 15; they are withdrawn in view of applicant’s amendments.
The prior art rejections are withdrawn in view of applicant’s amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 1, the claim recites “… generating a set of vector representations using the first graph structure” , and subsequently recites “… constructing … a tree structure corresponding to the tabular data based at least in part on the vector representation …”. Here it appears the applicant was intending ‘generating a vector representation comprising a set of feature vectors (see paragraph 0032 of the instant application’s specification which explains that a single vector representation is generated of the generated graph , for which there are a set of feature vectors as part of the vector representation). The examiner recommends correcting the language to recite what was intended, as this would also maintain consistency with claim 5’s language 
( this correction would also resolve the lack of antecedent basis for the phrase “the vector representation” in claim 1).

With regards to claim 4, the claim recites “the graph structure” , however this phrase is inconsistent with its corresponding independent claim’s usage of “the first graph structure”. The examiner recommends making the phrases consistent throughout.

With regards to claim 5, the claim recites “wherein generating the first vector representation of the first graph structure …”. There is insufficient antecedent basis for “the first vector representation”. The examiner recommends the applicant consider using consistent phrasing from the independent claim and consider using the phrase “vector representation” instead. Furthermore, there is still insufficient antecedent basis for the “vector representation” being generated. The examiner suggests the applicant use the suggested claim language explained above for independent claim 1 to resolve this issue.

Within claim 5, the phrase ‘first set of feature vectors” and “second set of feature vectors” in the claim should be clarified to be “…further generating for the set of feature vectors, a first set of feature vectors …” and “… further generating for the set of feature vectors, a second set of feature vectors” (to avoid confusion that the first and second set of feature vectors could be interpreted to be different from the set already mentioned in the independent claim, as instead they are intended to be part of the set of feature vectors).

With regards to claims 8 and 15, they are rejected under similar rationale as claim 1.

With regards to claims 11 and 18, they are rejected under similar rationale as claim 1.

With regards to claims 12 and 19, they are rejected under similar rationale as claim 1.

With regards to the remaining dependent claims of 2, 3, 7, 8-10, 14, 16-17 and 21, they are rejected for depending upon and including the subject matter of issue, and since they do not resolve the deficiencies, they are rejected under similar rationale. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

With regards to claims 3, 10 and 17, their corresponding independent claims already recite that metadata includes positions/locations of character and border information are extracted.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-12, 14-19 and 21 have been considered and are addressed as the prior rejections have been withdrawn. However new grounds of rejection are now applied in response to issues introduced by the amendments, and the examiner respectfully directs attention to the rejections above for details/explanation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178